NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

OMEGA TITLE NAPLES, LLC d/b/a    )
Dunn Title and SCOTT DASCANI,    )
                                 )
           Petitioners,          )
                                 )
v.                               )                  Case No. 2D19-1151
                                 )
ROGER BUTSCHKY and SHERYL        )
LYNN BUTSCHKY,                   )
                                 )
           Respondents.          )
________________________________ )


Opinion filed November 20, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Collier County; Elizabeth
V. Krier, Judge.

Roy D. Wasson of Wasson & Associates,
Chartered, Miami, and Leland W. Wilson
of McCullough Legal Services, LLC, Fort
Myers, for Petitioners.

Kimberly L. Boldt and Ryan C. Tyler of
Boldt Law Firm, Boca Raton, and Michael
Petruccelli of Petruccelli Law, Fort
Lauderdale, for Respondents.


PER CURIAM.

              Denied.

NORTHCUTT, KELLY, and SMITH, JJ., Concur.